DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.

Response to Amendment
            The amendment filed 11/17/2022 has been entered.  Claims 1-9, 12-17 and 20-22 remain pending in the application.  
The previous 35 USC 112(a) rejections of Claims 12-14 are withdrawn in light of Applicant’s amendment to Claims 12-14.


	Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is noted, that the title amended on 06/02/2022 contains elements now deleted from the claims.

The following title is suggested: --Multi-Stage Rotary Piston Pump Having A Defined Pump Chamber Area--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 depends from canceled Claim 10.  For purposes of examination Claim 15 will be assumed to depend from Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claims 1-3, 5, 9, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. US Pub. 2010/0158728, in view of Haruna et al. US Pub. 2012/0255445.

	With respect to Claim 1, Schofield et al. disclose a multi-stage rotary piston pump 10 comprising two shafts 28/30 arranged in a housing 12 and supporting a plurality of rotary pistons (“two intermeshing sets of lobed Roots rotor components”, Paragraph 0020, lines 1-3, hereafter 14), wherein corresponding rotary pistons make up a rotary piston pair (“set”, Paragraph 0021. lines 1-4, see Figures 3-4), and a plurality of rotary piston pairs each constituting a pump stage 18/20/22/24/26 are provided (Paragraph 0027, lines 5-9), a plurality of connection channels (40/42/44/46/48) each connecting neighboring pump stages (7/8 and 8/9) to each other (Paragraph 0022, lines 5-7), a pump inlet 36 connected to a first pump stage 18, and a pump outlet 38 connected to a last pump stage 26, and a surface (inside surface of 12 adjacent 18,18’ see Figure 1) of a pump chamber (chamber surrounding 18/18’, Paragraph 0021, lines 5-7) where a rotary piston pair 18/18’ is arranged (see Figure 1 and 3).  Although Schofield et al. disclose most of the limitations of the claim, Schofield et al. is silent on for the surface the following applies: A>400 mm2/(m3/h)*S/VR, wherein S is the highest measured pumping capacity of the pump with an inlet pressures of 1-50 mbar, and VR is the internal volume ratio.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used an area of A>400 mm2/(m3/h)*S/VR; because it has been held that “where the only difference between the prior art and the claim was recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not preform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”  Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 US 830,225 SPQ 232 (1984).
Although, Schofield et al. disclose most of the limitations of the including a pump 10 having a pumping capacity (Paragraph 0020, lines 6-8); Schofield et al. is silent on the pumping capacity of the pump is at least 1500 m3/h.  Haruna et al. disclosing a multistage piston (“roots pump”, Paragraph 0058, lines 1-4) pump (Y2), specifically teaches a pumping capacity of at least 1500 m3/h (Paragraph 0099, lines 1-4, discharge of “40B set to 14,100 m3/h”; which is at least 1500 or 2500 m3/h).  It was old and well known in the art, that increasing the capacity advantageously reduced the amount of time running the pump.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used an overall pumping capacity of 1500, as taught by Haruna et al., in the pump disclosed by Schofield et al., to reduce the amount of time running the pump.


With respect to Claim 2, as it depends from Claim 1, Schofield et al. disclose the number of stages 18/20/22/24/26 is at least three (Schofield et al. disclose 5 stages, see Figure 1).

With respect to Claim 3, as it depends from Claim 2, Schofield et al. disclose the following applies to the number of stages:                         
                            n
                             
                            >
                             
                            √
                            V
                            R
                            -
                            1
                        
                     (i.e. 5                         
                            >
                        
                                             
                            
                                15
                            
                            -
                            1
                        
                     = 3.87 -1 = 2.87; 5 > 2.87).

With respect to Claim 5, as it depends from Claim 1, Schofield et al. disclose a second stage 20 and a third stage 22, and at least the second 20 and the third 22 pump stages are connected to a relief valve (”a pressure relief valve”, Paragraph 0011, lines 1-11, stages 18, 20, 22 are connected upstream to the “a pressure relief valve”).

With respect to Claim 9, as it depends from Claim 1, Schofield et al. disclose the connection channels (40/42/44/46/48) are arranged (see Figure 1) in the housing 12.

With respect to Claim 15, as it is assumed to depend from Claim 1, Haruna et al. further disclose the pumping capacity of the overall rotary piston pump is at least 2500 m3/h (Paragraph 0099, lines 1-4, discharge of “40B set to 14,100 m3/h”; which is at least 2500 m3/h).

With respect to Claim 17, as it depends from Claim 2, Schofield et al. disclose. the number of stages 18/20/22/24/26 is at least five (5 stages, see Figure 1).

With respect to Claim 20, as it depends from Claim 5, Schofield et al. disclose a multi-stage rotary piston pump 10 further comprising a fourth stage 24 and at least a second 20 and a third 22 pump stage wherein at least the second 20, the third 22 and fourth 24 pump stages are connected to the relief valve (”a pressure relief valve”, Paragraph 0011, lines 1-11, stages 18, 20,22 are connected upstream of the “a pressure relief valve” and stages 24-26 are connected downstream of the “a pressure relief valve”).  


Claims 1-2, 9, 15, 17 and 22 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Okoroafor US Pub. 2010/0178187, in view Haruna et al. (previously mentioned).

With respect to Claim 1, Okoroafor discloses a multi-stage rotary piston pump 10 comprising: two shafts 38/36 arranged in a housing 12 and supporting a plurality of rotary pistons (“within each pumping chamber”, Paragraph 0016, lines 1-9), wherein corresponding rotary pistons (see Figure 2 and 1) make up a rotary piston pair 58/56, and a plurality of rotary piston pairs (58/56 in 14/16/18/20/22) each constituting a pump stage (Paragraph 0009, lines 1-7, see Figure 1) are provided; a plurality of connection channels 28/30/32/34 each connecting neighboring pump stages to each other (Paragraph 0014, lines 9-10): a pump inlet 24 connected to a first pump stage 14; and a pump outlet 26 connected to a last pump stage 22.  Although Okoroafor discloses most of the limitations of the claim, including a surface (surface of 14/16/18/20/22, Paragraph 0016, lines 7-8) of a pump chamber 14/16/18/20/22 where a rotary piston pair 58/56 is arranged, Okoroafor is silent on for the surface the following applies: A>400 mm2/(m3/h)*S/VR, wherein S is the highest measured pumping capacity of the pump with an inlet pressure of 1-50 mbar, and VR is the internal volume ratio.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used an area of A>400 mm2/(m3/h)*S/VR; because it has been held that “where the only difference between the prior art and the claim was recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not preform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”  Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 US 830,225 SPQ 232 (1984).
Although, Okoroafor discloses most of the limitations of the claim, including a pump 10 having a pumping capacity (Paragraph 0017, lines 1-10); Okoroafor is silent on the pumping capacity of the pump is at least 1500 m3/h.  Haruna et al. disclosing a multistage piston (“roots pump”, Paragraph 0058, lines 1-4) pump (Y2), specifically teach a pumping capacity of at least 1500 m3/h (Paragraph 0099, lines 1-4, discharge of “40B set to 14,100 m3/h”; which is at least 1500 or 2500 m3/h).  It was old and well known in the art, that increasing the capacity advantageously reduced the amount of time running the pump.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used an overall pumping capacity of 1500 m3/h, as taught by Haruna et al., in the pump disclosed by Okoroafor, to reduce the amount of time running the pump.

With respect to Claim 2, as it depends from Claim 1, Okoroafor discloses the number of stages (Paragraph 0009, lines 1-7, see Figure 1) is at least three (stages in 14/16/18/20/22, see Figure 1).

With respect to Claim 9, as it depends from Claim 1, Okoroafor disclose the connection channels (28/30/32/34) are arranged (see Figure 1) in the housing 12.

With respect to Claim 15, as it is assumed to depend from Claim 1, Haruna et al. further disclose the pumping capacity of the overall rotary piston pump is at least 2500 m3/h (Paragraph 0099, lines 1-4, discharge of “40B set to 14,100 m3/h”; which is at least 2500 m3/h).

With respect to Claim 17, as it depends from Claim 2, Okoroafor discloses the number of stages (Paragraph 0009, lines 1-7, see Figure 1) is at least five (5 stages, see 14/16/18/20/22 in Figure 1).

With respect to Claim 22, as it depends from Claim 1, Okoroafor discloses the pump stages (Paragraph 0009, lines 1-7, see Figure 1) have a uniform diameter (see Figure 1).

Claims 4, 6, 8, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al., in view of Haruna et al. (both mentioned previously), in further view of Yoshimura US Pub. 2004/0247465.

With respect to Claim 4, as it depends from Claim 1, although Schofield et al. disclose most of the limitations of the claim, including a relief valve avoiding an overcompression (Paragraph 0011, lines 3-5, also see Claim 6), Schofield et al. is silent on at least one of the pump stages is connected to a relief channel where a relief valve is arranged.  Yoshimura, disclosing a screw type vacuum pump (see title), specifically teaches at least one of the pump stage 7 is connected to a relief channel 14 where a relief valve 12 is arranged (see Figure 1).  Yoshimura teaches the relief channel 14 and relief valve 12 advantageously limited a temperature increase of a compressed gas (Paragraph 0012, lines 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the relief valve connected to the relief channel as taught by Yoshimura, in the pump disclosed by Schofield et al., to have advantageously limited the temperature increase of the compressed gas.

With respect to Claim 6, as it depends from Claim 4, Yoshimura further discloses the relief channel 14 is connected to the environment and/or the pump outlet 6.

With respect to Claim 8, as it depends from Claim 1, although Schofield et al. disclose most of the limitations of the claim, including a multi-stage rotary piston pump 10 having a housing 12, Schofield et al. and Haruna et al. are silent on a housings comprises cooling fins on an outside and/or cooling channels arranged in housing walls.  Yoshimura, disclosing a screw type vacuum pump (see title), specifically teach a housings 2 comprises cooling fins on an outside and/or cooling channels 18 arranged in housing walls (see Figure 1).  Yoshimura teaches the cooling channels in the housing advantageously equalized the compressed gas temperature across the stages (Paragraph 0062, lines 1-7).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the cooling channels taught by Yoshimura, in the pump disclosed by Schofield et al., to have advantageously equalized the compressed gas temperatures across the stages.
This simple modification is only wrapping the housing of Schofield et al. with the cooling jacket taught by Yoshimura.

With respect to Claims 12-14, as they depend on Claims 1, 12 and 13, respectively, although Schofield et al. disclose most of the limitations of the claim, including a multi-stage rotary piston pump 10 having a final-pressure operation (discharge of 26, in Figure 1); Schofield et al. and Haruna et al. are silent on during the final-pressure operation a gas temperature measured directly behind the last stage is less than 300 °C (Claim 12) and 250 °C (Claim 13) and 200 °C (Claim 14) and greater than or equal to 20 °C.  Yoshimura disclosing a screw type vacuum pump (see title), specifically teach during the final-pressure operation (discharge of 9) a gas temperature (Td) measured directly behind the last stage 9 is less than 300 °C and 250 °C and 200 °C (Paragraph 0062, lines 1-7; “less than 135 °C”; 135 is less than 300, 250 and 200 °C) and greater than or equal to 20 °C (Ts1 = 40 °C, Paragraph 0057, line 1; greater than 20 °C).  Yoshimura teaches the gas temperature behind the last stage being less than 300, 250 and 200 °C and greater than or equal to 20 °C advantageously complied with safety standards (Paragraph 0062, lines 1-7 and Paragraph 0002, lines 1-6).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a gas temperature behind the last stage less than 200-300 °C and greater than or equal to 20 °C as taught by Yoshimura, in the pump disclosed by Schofield et al., to have advantageously complied with safety standards.

With respect to Claim 16, as it depends from Claim 9, although Schofield et al. disclose most of the limitations of the claim, including a multi-stage rotary piston pump 10 with connection channels (40/42/44/46/48), Schofield et al. and Haruna et al. are silent on wherein the connection channels are partially surrounded by cooling channels.  Yoshimura disclosing a screw type vacuum pump (see title), specifically teach connection channels 35/36 are arranged (see Figure 1) partially surrounded by cooling channels18.  Yoshimura teaches the connection channels partially surrounded by cooling channels advantageously equalized the compressed gas temperature across the stages (Paragraph 0062, lines 1-7).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the cooling channels taught by Yoshimura, in the pump disclosed by Schofield et al., to have advantageously equalized the compressed gas temperatures across the stages.
This simple modification is only placing the cooling jacket taught by Yoshimura around the housing/connection channels disclosed by Schofield et al.  After the combination the channels of Schofield et al. will be partially surrounded by the cooling channels of Yoshimura.  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al., in view of Haruna et al. (both mentioned previously), in further view of Rival US Pub. 2006/0222506.

With respect to Claim 7, as it depends from Claim 1, although Schofield et al. disclose most of the limitation of the claim, including a multi-stage pump 10 having neighboring stages 7/8, both Schofield et al. and Haruna et al. are silent on there is a pressure difference between neighboring pump stages and the pressure difference is smaller than 500 mbar.  Rival disclosing a multi-stage vacuum pump (see Figure 7), specifically teach a pressure difference between neighboring pump stages 5/6 (see Figure 7) and the pressure difference is smaller than 500 mbar (Paragraph 0118, lines 1-2; the pressure difference between stages 5 and 6 is 10 mbar less than 500 mbar).  Rival teaches using a pressure difference between stages smaller than 500 mbar advantageously saved power (Paragraph 0124, lines 1-3 and Paragraphs 0011 to 0122).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a pressure difference between stages smaller than 500 mbar as taught by Rival, in the pump disclosed by Schofield et al., to have advantageously saved power.


Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al., in view of Haruna et al. (both mentioned previously), in view Kudara et al. US Pub. US 2014/0112815, as an evidentiary reference.

With respect to Claim 21, as it depends from Claim 1, although Schofield et al. disclose most of the limitations of claim, Schofield et al. and Haruna et al. are silent on the surface of the pump chamber has a time-averaged pressure of more than 200 mbar and less than or equal to 1000 mbar.  However, as evidenced by Kudara et al. it was old and well known in the art to use a time-averaged pump chamber pressure of more than 200 mbar and less than or equal to 1000 mbar.  Kudara et al. disclosing a multistage rotary pump 14 (Paragraph 0021, lines 8-10), specifically teach a surface (outer surface of 50f, see Figure 1) of a pump chamber 50f has a time-averaged pressure (“average pressure”, Paragraph 0036, lines 19-23) of more than 200 mbar and less than or equal to 1000 mbar (the average pressure of 50f is 530 Torr, i.e. 706 mbar in the range of 200 and 1000 mbar, Paragraph 0036, lines 19-23).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a time-averaged pump chamber pressure of more than 200 mbar and less than or equal to 1000 mbar in the pump disclosed by Schofield et al. because as evidenced by Kudara et al. it was old and well known in the art to do so. 

Claims 21 is rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Okoroafor, in view of Haruna et al., in further view Kudara et al. (all mentioned previously), as an evidentiary reference.

With respect to Claim 21, as it depends from Claim 1, although Okoroafor discloses most of the limitations of claim including a surface (surface of 14/16/18/20/22, Paragraph 0016, lines 7-8) of the pump chamber 14/16/18/20/22, Okoroafor and Haruna et al. are silent on the surface of the pump chamber has a time-averaged pressure of more than 200 mbar and less than or equal to 1000 mbar.  However, as evidenced by Kudara et al. it was old and well known in the art to use a time-averaged pump chamber pressure of more than 200 mbar and less than or equal to 1000 mbar.  Kudara et al. disclosing a multistage rotary pump 14 (Paragraph 0021, lines 8-10), specifically teach a surface (outer surface of 50f, see Figure 1) of a pump chamber 50f has a time-averaged pressure (“average pressure”, Paragraph 0036, lines 19-23) of more than 200 mbar and less than or equal to 1000 mbar (the average pressure of 50f is 530 Torr, i.e. 706 mbar in the range of 200 and 1000 mbar, Paragraph 0036, lines 19-23).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a time-averaged pump chamber pressure of more than 200 mbar and less than or equal to 1000 mbar in the pump disclosed by Okoroafor, because as evidenced by Kudara et al. it was old and well known in the art to do so. 


Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive.

In response to Applicants arguments, see Remarks, Page 7, first paragraph, namely “the claimed area inequality would not be obvious”, the claim only requires “a surface of a pump chamber” meets the criteria.  Further, there is no inequality because Schofield’s Figure 1 is identical to Applicant’s Figure 1 where the end chambers are reduced in size.  If Applicant is maximizing the surface by reducing the end chambers then Schofield’s end chambers can also be reduced.  
In this instance, Schofield et al. discloses a surface (inside surface of 12 adjacent 18,18’ see Figure 1) of a pump chamber (chamber surrounding 18/18’, Paragraph 0021, lines 5-7).  The only difference between the surface disclosed by Schofield et al. and the claimed surface is the relative dimensions.  In order to show non-obviousness, Applicants have to demonstrate the pump of Schofield et al. would perform differently (i.e. not pump) if a pump chamber is sized as claimed. 

In response to Applicant’s arguments, see Remarks, Page 6, second paragraph, with respect to Claims 10 and 15, namely Haruna fails to cure the deficiency of Schofield.  Haruna et al. is not used to cure any deficiencies in Schofield et al.; but rather is used to teach the obviousness of operating a pump at certain flow rates.  Also it is noted, there are many factors that control the flow rate including geometry of the pump, speed of rotation and temperature etc.  Haruna et al. teaches a specific examples of a pump operated at the claimed capacities.

In response to Applicant’s arguments, see Remarks, Page 6, fifth paragraph, with respect to new Claim 22, see rejections above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Birch et al. US Pub. 2009/0269231 teach a multi-stage compressor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
12/02/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746